Citation Nr: 1420921	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2009, for service connection for atherosclerotic coronary artery disease (ACAD).  

2.  Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 15, 2009.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to July 1967 and from May 1968 to May 1972.  He also had periods of active duty for training while in the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and a June 2010 rating decision of the VA RO in White River Junction, Vermont.

The Veteran testified at a videoconference hearing before a Veterans Law Judge in March 2001, and a transcript of that hearing is of record.  The Veterans Law Judge who presided at that hearing is no longer with the Board.  The Veteran was apprised of this and his options for another Board hearing.  However, the Veteran responded in writing that he did not desire another Board hearing.  

When this case was before the Board in February 2011, it was remanded for further action by the originating agency.  While the case was in remand status, the Veteran was granted a TDIU, effective March 15, 2009, and an earlier effective date of March 15, 2009, for service connection for ACAD.  However, since the Veteran's claim for a TDIU was received prior to that date and the Veteran is not satisfied with the assigned effective date, the claim for a TDIU prior to March 15, 2009, remains at issue. 

The Veteran had been represented by a private attorney in his appeal, but that private attorney withdrew representation in April 2012 and informed the Veteran of such.  The Veteran is presently unrepresented in his appeal.  

The record in this case consists of the physical claims files as well as electronic records within Virtual VA.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

REMAND

In the February 2011 Remand, the Board directed the originating agency to issue a Statement of the Case (SOC) on the issue of entitlement to an earlier effective date for service connection for ACAD, and to inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  Unfortunately, the originating agency failed to do so.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The TDIU claim and the aforementioned effective date claim are inextricably intertwined.  Therefore, the Board will defer its decision on the TDIU claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

Issue an SOC on the issue of entitlement to an earlier effective date for service connection for ACAD and inform the Veteran of the requirements to perfect an appeal with respect to this new issue.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                 (CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

